IN THE UNITED STATES COURT OF APPEALS

                    FOR THE FIFTH CIRCUIT                  United States Court of Appeals

                           ___________________
                                                                    Fifth Circuit

                                                                  FILED
                                                          November 5, 2014
                              No. 11-50792
                                                             Lyle W. Cayce
                           ___________________                    Clerk


JESUS C. HERNANDEZ, Individually and as the surviving father of Sergio
Adrian Hernandez Guereca, and as Successor−in−Interest to the Estate of
Sergio Adrian Hernandez Guereca; MARIA GUADALUPE GUERECA
BENTACOUR, Individually and as the surviving mother of Sergio Adrian
Hernandez Guereca, and as Successor−in−Interest to the Estate of Sergio
Adrian Hernandez Guereca,
                                            Plaintiffs − Appellants
v.

UNITED STATES OF AMERICA; UNITED STATES DEPARTMENT OF
HOMELAND SECURITY; UNITED STATES BUREAU OF CUSTOMS
AND BORDER PROTECTION; UNITED STATES BORDER PATROL;
UNITED STATES IMMIGRATION AND CUSTOMS ENFORCEMENT
AGENCY; UNITED STATES DEPARTMENT OF JUSTICE,
                                     Defendants − Appellees
−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−
                     CONS w/ 12−50217

JESUS C. HERNANDEZ, Individually and as the surviving father of Sergio
Adrian Hernandez Guereca, and as Successor−in−Interest to the Estate of
Sergio Adrian Hernandez Guereca; MARIA GUADALUPE GUERECA
BENTACOUR, Individually and as the surviving mother of Sergio Adrian
Hernandez Guereca, and as Successor−in−Interest to the Estate of Sergio
Adrian Hernandez,
                                            Plaintiffs − Appellants
v.

JESUS MESA, JR.,
                                     Defendant − Appellee
−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−
                              CONS w/ 12−50301

JESUS C. HERNANDEZ, Individually and as the surviving father of Sergio
Adrian Hernandez Guereca, and as Successor−in−Interest to the Estate of
Sergio Adrian Hernandez Guereca; MARIA GUADALUPE GUERE
BENTACOUR, Individually and as the surviving mother of Sergio Adrian
Hernandez Guereca, and as Successor−in−Interest to the Estate of Sergio
Adrian Hernandez,
                                            Plaintiffs − Appellants
v.

RAMIRO CORDERO; VICTOR M. MANJARREZ, JR.,
                                      Defendants − Appellees
                    ____________________

            Appeals from the United States District Court for the
                     Western District of Texas, El Paso
                           ____________________

               ON PETITIONS FOR REHEARING EN BANC
              (Opinion June 30, 2014, 5 Cir., 2014, 757 F.3d 249)

Before STEWART, Chief Judge, JOLLY, DAVIS, JONES, SMITH, DENNIS,
CLEMENT, PRADO, OWEN, ELROD, SOUTHWICK, HAYNES, GRAVES,
HIGGINSON and COSTA, Circuit Judges.

BY THE COURT:

      A member of the court having requested a poll on the petitions for
rehearing en banc, and a majority of the circuit judges in regular active
service and not disqualified having voted in favor,
      IT IS ORDERED that this cause shall be reheard by the court en banc
with oral argument on a date hereafter to be fixed. The Clerk will specify a
briefing schedule for the filing of supplemental briefs.